     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 1 of 13 Page ID #:817




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11   RUBY V.,1                                 ) Case No. 8:19-cv-00871-JDE
                                               )
12                                             )
                        Plaintiff,             ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                   v.                          )
14                                             )
     ANDREW M. SAUL,2                          )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                       Defendant.            )
18
19         Plaintiff Ruby V. (“Plaintiff”) filed a Complaint on May 9, 2019, seeking
20   review of the Commissioner’s denial of her application for disability insurance
21   benefits (“DIB”). The parties filed a Joint Submission (“Jt. Stip.”) regarding the
22   issues in dispute on March 18, 2020. The matter now is ready for decision.
23
24         1
             Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
25   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
26
           2
27            Andrew M. Saul, now Commissioner of the Social Security Administration,
     is substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
28
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 2 of 13 Page ID #:818




 1                                            I.
 2                                   BACKGROUND
 3         On March 13, 2015, Plaintiff protectively filed an application for DIB,
 4   and on March 30, 2015, she protectively filed an application for supplemental
 5   security income (“SSI”). AR 16, 254-64. In both applications she alleged
 6   disability starting December 31, 2012. AR 16, 256, 258. On August 17, 2017,
 7   after her applications were denied initially and on reconsideration (AR 132-33,
 8   149-50), Plaintiff, represented by counsel, testified via video before an
 9   Administrative Law Judge (“ALJ”), and a vocational expert (“VE”) testified
10   telephonically. AR 16, 40-70.
11         On January 23, 2018, regarding the DIB application, the ALJ found
12   Plaintiff was not disabled through December 31, 2012, the date last insured. AR
13   16-31. Regarding the SSI application, the ALJ found her disabled beginning
14   May 23, 2014. Id. The ALJ found Plaintiff had not engaged in substantial
15   gainful activity since the alleged-onset date and found she had severe
16   impairments of asthma, depression, and anxiety. AR 20. The ALJ also found
17   Plaintiff did not have an impairment or combination of impairments that met or
18   medically equaled a listed impairment and had the residual functional capacity
19   (“RFC”) to perform a light work3, except Plaintiff: (1) must never work in the
20   presence of unprotected heights and hazardous machinery; (2) should avoid
21
22         3
             “Light work” is defined as
23         lifting no more than 20 pounds at a time with frequent lifting or
           carrying of objects weighing up to 10 pounds. Even though the weight
24         lifted may be very little, a job is in this category when it requires a good
25         deal of walking or standing, or when it involves sitting most of the time
           with some pushing and pulling of arm or leg controls. To be considered
26         capable of performing a full or wide range of light work, you must have
27         the ability to do substantially all of these activities.
     20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3
28   n.6 (C.D. Cal. May 7, 2019).
                                              2
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 3 of 13 Page ID #:819




 1   exposure to extreme temperatures, dust, chemicals, and fumes; (3) is limited to
 2   no more than frequent stooping, crouching, crawling, twisting, and bending;
 3   (4) is limited to moderately complex tasks with no public contact; (5) is limited
 4   to no more than occasional interaction with supervisors, coworkers, or the
 5   general public; and (6) is precluded from fast-paced work such as production-
 6   rate-pace jobs. AR 21-23.
 7         The ALJ further found that since December 31, 2012, Plaintiff has been
 8   unable to perform her past-relevant work as an administrative clerk (Dictionary
 9   of Occupational Titles [“DOT”] 219.362-010). AR 28. The ALJ next found
10   that, prior to the date last insured, Plaintiff was an individual closely
11   approaching advanced age, but, on May 23, 2014, her age category changed to
12   advanced age. AR 29. The ALJ found that, prior the age-category change, there
13   were jobs that existed in significant numbers in the national economy Plaintiff
14   could have performed, including, office helper (DOT 239.567-010), general
15   office machine operator/photo copy machine operator (DOT 207.685-014), and
16   mail clerk (DOT 209.587-026). AR 29-30. However, beginning the date the age-
17   category changed, there were no jobs Plaintiff could perform. AR 30.
18   Accordingly, the ALJ found Plaintiff was not disabled prior to May 23, 2014,
19   but became disabled on that date and continued to be disabled through the date
20   of the decision. AR 30. The ALJ also found Plaintiff was not under a disability
21   at any time through December 31, 2012, the date last insured. AR 30. Thus,
22   based on her DIB application Plaintiff was not disabled through December 31,
23   2012, but based on her SSI application she was disabled beginning May 23,
24   2014. AR 30.
25         Plaintiff’s request for review of the ALJ’s decision by the Appeals
26   Council was denied, making the ALJ’s decision the agency’s final decision. AR
27   1-6. This action followed.
28   ///
                                              3
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 4 of 13 Page ID #:820




 1                                           II.
 2                                LEGAL STANDARDS
 3      A. Standard of Review
 4         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
 5   decision to deny benefits. The ALJ’s findings and decision should be upheld if
 6   they are free from legal error and supported by substantial evidence based on
 7   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
 8   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
 9   Substantial evidence means such relevant evidence as a reasonable person
10   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
11   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
12   preponderance. Id. To determine whether substantial evidence supports a
13   finding, the reviewing court “must review the administrative record as a whole,
14   weighing both the evidence that supports and the evidence that detracts from
15   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
16   Cir. 1998). “If the evidence can reasonably support either affirming or
17   reversing,” the reviewing court “may not substitute its judgment” for that of
18   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
19   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
20   rational interpretation, [the court] must uphold the ALJ’s findings if they are
21   supported by inferences reasonably drawn from the record.”).
22         Lastly, even if an ALJ errs, the decision will be affirmed where such
23   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
24   the ultimate nondisability determination,” or if “the agency’s path may
25   reasonably be discerned, even if the agency explains its decision with less than
26   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
27
28
                                              4
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 5 of 13 Page ID #:821




 1      B. Standard for Determining Disability Benefits
 2         When the claimant’s case has proceeded to consideration by an ALJ, the
 3   ALJ conducts a five-step sequential evaluation to determine at each step if the
 4   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-49 (9th
 5   Cir. 2020); Molina, 674 F.3d at 1110.
 6         First, the ALJ considers whether the claimant currently works at a job
 7   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
 8   1110. If not, the ALJ proceeds to a second step to determine whether the
 9   claimant has a “severe” medically determinable physical or mental impairment
10   or combination of impairments that has lasted for more than twelve months.
11   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
12   impairments render the claimant disabled because they “meet or equal” any of
13   the “listed impairments” set forth in the Social Security regulations at 20
14   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
15   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
16   not meet or equal a “listed impairment,” before proceeding to the fourth step
17   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
18   sustained basis despite the limitations from her impairments. See 20 C.F.R.
19   § 404.1520(a)(4); Social Security Ruling (“SSR”) 96-8p.
20         After determining the claimant’s RFC, the ALJ proceeds to the fourth
21   step and determines whether the claimant has the RFC to perform her past
22   relevant work, either as she “actually” performed it when she worked in the
23   past, or as that same job is “generally” performed in the national economy. See
24   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
25   perform her past relevant work, the ALJ proceeds to a fifth and final step to
26   determine whether there is any other work, in light of the claimant’s RFC, age,
27   education, and work experience, that the claimant can perform and that exists
28   in “significant numbers” in either the national or regional economies. See
                                             5
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 6 of 13 Page ID #:822




 1   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
 2   do other work, she is not disabled; but if the claimant cannot do other work
 3   and meets the duration requirement, the claimant is disabled. See id. at 1099.
 4         The claimant generally bears the burden at each of steps one through
 5   four to show she is disabled, or she meets the requirements to proceed to the
 6   next step; and the claimant bears the ultimate burden to show she is disabled.
 7   See, e.g., Ford, 950 F.3d at 1148; Molina, 674 F.3d at 1110. However, at step
 8   five, the ALJ has a “limited” burden of production to identify representative
 9   jobs that the claimant can perform and that exist in “significant” numbers in
10   the economy. See Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett,
11   180 F.3d at 1100.
12                                            III.
13                                      DISCUSSION
14         The parties present two disputed issues (Jt. Stip. at 4):4
15      Issue No. 1: Whether the ALJ properly considered the evidence concerning
16   the number of jobs; and
17      Issue No. 2: Whether the ALJ’s decision is supported by substantial
18   evidence.
19         In both disputed issues, Plaintiff challenges the ALJ’s step-five
20   determination. In Issue No. 1, Plaintiff contends that the DOT does not
21   describe or classify social interaction with people, and because the VE could
22   not “guarantee” that the representative occupations would not require more
23   than occasional contact with supervisors, he thus could not describe an
24   occupation Plaintiff could sustain. Jt. Stip. 8-9, 14-15. Plaintiff also contends
25   that the ALJ did not consider the consistency of the VE’s testimony with
26
           4
27         Plaintiff challenges the denial of her DIB application, for the period prior to
     May 23, 2014, only. See Jt. Stip. at 4.
28
                                               6
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 7 of 13 Page ID #:823




 1   County Business Patterns (“CBP”) and other evidence Plaintiff submitted post-
 2   hearing. Jt. Stip. at 10-12, 15-16. In Issue No. 2, Plaintiff contends that the
 3   ALJ also did not properly consider information from the Department of
 4   Labor’s O*NET OnLine, Job Browser Pro, and other sources. Jt. Stip. at 16-
 5   20, 24-26. Finally, Plaintiff contends that VE did not provide any basis for a
 6   reasonable person to conclude that the representative occupations existed in
 7   the numbers he stated. Id.
 8         A. Applicable Law
 9         The Commissioner bears the burden of “show[ing] that the claimant can
10   perform some other work that exists in ‘significant numbers’ in the national
11   economy, taking into consideration the claimant’s [RFC], age, education, and
12   work experience.” Tackett, 180 F.3d at 1100 (citation omitted). There is no
13   bright-line rule for what constitutes a significant number of jobs. Beltran v.
14   Astrue, 700 F.3d 386, 389 (9th Cir. 2012). The Commissioner’s burden can be
15   met: “(a) by the testimony of a VE, or (b) by reference to the Medical-
16   Vocational Guidelines [‘the Grids’] . . ..” Tackett, 180 F.3d at 1101.
17         The Grids are matrices of “four factors identified by Congress—physical
18   ability, age, education, and work experience—and set forth rules that identify
19   whether jobs requiring specific combinations of these factors exist in significant
20   numbers in the national economy.” Heckler v. Campbell, 461 U.S. 458, 461-62
21   (1983). When properly applied, the Grids “render[ ] a conclusion of either
22   ‘disabled’ or ‘non-disabled’” based on the number of jobs “that the
23   Administration has determined exist in significant numbers in the national
24   economy.” Barnes v. Berryhill, 895 F.3d 702, 706 (9th Cir. 2018); 42 U.S.C.
25   § 423(d)(1)(A).
26         When the claimant cannot perform substantially all the exertional
27   demands of work at a given level of exertion and/or has nonexertional
28   limitations, the Grids are used as a “framework” for decision-making, unless
                                              7
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 8 of 13 Page ID #:824




 1   there is a rule that directs a conclusion of “disabled” without considering the
 2   additional exertional and/or nonexertional limitations. SSR 83-12, 83-14.
 3         An ALJ may take administrative notice of any reliable job information,
 4   including information provided by a VE. Johnson v. Shalala, 60 F.3d 1428,
 5   1435 (9th Cir. 1995). “A VE’s recognized expertise provides the necessary
 6   foundation for his or her testimony” and “no additional foundation is
 7   required.” Buck v. Berryhill, 869 F.3d 1040, 1051 (9th Cir. 2017) (quoting
 8   Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005)). “Given its inherent
 9   reliability, a qualified [VE]’s testimony as to the number of jobs existing in the
10   national economy that a claimant can perform is ordinarily sufficient by itself
11   to support an ALJ’s step-five finding.” Ford, 950 F.3d at 1160; see also Buck,
12   869 F.3d at 1051.
13         B. Analysis
14         During the administrative hearing, the ALJ presented a hypothetical
15   containing Plaintiff’s limitations, including “no public contact” and “no more
16   than occasional interaction with supervisors and coworkers.” AR 65-66. The
17   VE concluded that a hypothetical person with that RFC could perform the
18   office helper position (DOT 239.567-010) with 86,600 jobs available
19   nationally, general office machine operator position, one example being
20   photocopying machine operator (DOT 207.685-014), with 266,000 jobs
21   available nationally, and the mail clerk, non-postal position (DOT 209.587-
22   026) with 62,000 jobs available nationally. AR 66-67.
23         Plaintiff’s counsel asked the VE whether there were jobs the VE “could
24   guarantee that there would only be occasional contact with supervisors?” AR
25   68. The VE answered that he could not guarantee anything. Id. The ALJ then
26   struck the answer because it was an improper question, explaining that the
27   VE’s testimony was based on the DOT and that VEs do not guarantee any
28   aspect of a job. Id. Counsel then asked how the DOT classifies social
                                              8
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 9 of 13 Page ID #:825




 1   interaction with any other type of individual with respect to the jobs identified,
 2   to which the VE responded, “It doesn’t.” Id. Counsel also asked the VE if he
 3   “checked [his] numbers against County Business Patterns?” AR 68-69. The
 4   ALJ directed the VE not to answer that question because the VE’s testimony
 5   was based on national numbers, not county numbers. AR. 69. The ALJ asked
 6   counsel to rephrase, and counsel then asked if the VE “add[ed] up the numbers
 7   that County Business Patterns” provides to see if it matched the national
 8   numbers, and the VE said he did not, explaining that there are hundreds of
 9   counties in the nation. AR 69-70. Finally, the VE testified that, in addition to
10   the DOT, he relied on the OASYS program5, and his testimony was consistent
11   with the Occupational Outlook Handbook (“OOH”). AR 69-70.
12         In the decision, the ALJ found that prior to May 23, 2014, if Plaintiff
13   had the RFC to perform a full range of light work, a finding of “not disabled”
14   would be directed by Medical-Vocational Rule 202.14. AR 29. However,
15   because Plaintiff’s ability to perform all or substantially all the requirements of
16   that level of work was impeded by additional limitations, the ALJ explained
17   that she consulted the VE. AR 29. The ALJ detailed the VE’s testimony,
18   including the representative occupations and the job numbers in the national
19   economy, and concluded it was consistent with the DOT. AR 30. Based on
20   that testimony, and considering Plaintiff’s age, education, work experience,
21   and RFC, the ALJ found Plaintiff was capable of making a successful
22   adjustment to other work that existed in significant numbers in the national
23
24         5
              The parties do not provide any information as to what the “OASYS” program
25   is in the Joint Stipulation. It appears to be a software program that identifies
     occupations that could be consistent with an employee’s qualifications and abilities.
26   See Patrick v. Hewlett-Packard Co. Employee Benefits Org. Income Prot. Plan, 638
27   F. Supp. 2d 1195, 1211 (S.D. Cal. 2009); Dionida v. Reliance Standard Life Ins. Co.,
     50 F. Supp. 2d 934, 937 (N.D. Cal. 1999).
28
                                              9
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 10 of 13 Page ID #:826




 1   economy. AR 30. Accordingly, under this “framework” analysis, the ALJ
 2   concluded that Plaintiff was “not disabled” prior to May 23, 2014. AR 30.
 3         Plaintiff has failed to demonstrate error in this detailed step-five
 4   determination. During the hearing, the VE testified that a hypothetical person
 5   matching Plaintiff’s RFC could perform the representative occupations, and
 6   that they existed in significant numbers in the national economy. AR 66-67.
 7   As mentioned, the hypothetical specifically included “no more than occasional
 8   interaction with supervisors and coworkers,” and the VE even confirmed that
 9   limitation during questioning. AR 65-66. Plaintiff does not challenge the
10   limitations in the hypothetical question or the RFC.6 Accordingly, that
11   testimony is substantial evidence supporting the ALJ’s determination and
12   meets the Commissioner’s burden. See Ford, 950 F.3d at 1160 (VE testimony
13   is inherently reliable and ordinarily sufficient “by itself” to support step five);
14   Osenbrock v. Apfel, 240 F.3d 1157, 1162-63 (9th Cir. 2001); Aragon v. Colvin,
15   2016 WL 1257785, at *4 (C.D. Cal. Mar. 30, 2016) (“VE testimony, by itself,
16   constitutes substantial evidence when in response to a complete
17   hypothetical.”); Migliore v. Colvin, 2013 WL 3935879, at *2 (C.D. Cal. July
18   29, 2013) (VE's testimony was substantial evidence supporting step-five
19   determination because VE “identif[ied] a specific job or jobs in the national
20   economy having requirements that the claimant’s physical and mental abilities
21   and vocational qualifications would satisfy” (quoting Osenbrock)). Moreover,
22   although the VE provided some information about how he reached the job
23
24         6
              The single variation between the hypothetical and the RFC is the RFC finds
25   Plaintiff “limited to no more than occasional interaction with supervisors, coworkers,
     or the general public.” AR 23 (emphasis added). The mention of occasional
26   interaction with the general public is superfluous considering the RFC already limited
27   Plaintiff to “no public contact,” a limitation that was also posed in the hypothetical.
     Compare AR 23 with 65-66.
28
                                               10
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 11 of 13 Page ID #:827




 1   numbers (AR 69-70), he was not required to explain his methodology. See
 2   Ford, 950 F.3d at 1158-59; Aragon, 2016 WL 1257785 at *4; Zalesny v.
 3   Comm’r of Soc. Sec., 2014 WL 4418215, at *3 (E.D. Cal. Sept. 5, 2014).
 4         Plaintiff’s challenge that the VE could not “guarantee” the representative
 5   occupations would not require more than occasional contact with supervisors,
 6   and the ALJ’s attendant ruling related to that testimony, seeks precision
 7   beyond the relevant standard of review. Substantial evidence is “more than a
 8   mere scintilla” and means only “such relevant evidence as a reasonable mind
 9   might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.
10   Ct. 1148, 1154 (2019) (citation omitted); Lingenfelter, 504 F.3d at 1035. The
11   VE’s testimony and reliance on the DOT meets that very low bar. See Ford,
12   950 F.3d at 1159 (VE’s testimony need only clear the “low substantial evidence
13   bar”); Olsen v. Astrue, 2009 WL 982580, at *1 (D. Or. Apr. 10, 2009) (VE
14   need not testify with certainty to support step-five determination).
15         Plaintiff does not contend that the VE’s testimony is in “obvious or
16   apparent” conflict with the DOT or contradicts the Medical-Vocational
17   Guidelines. See, e.g., Ford, 950 F.3d at 1160; Buck, 869 F.3d at 1051-52;
18   Wagner v. Berryhill, 2018 WL 3956485, at *5 (C.D. Cal. Aug. 14, 2018) (“The
19   DOT’s silence does not create a conflict.”). Instead, she relies on various other
20   sources. Regarding County Business Patterns, again, although not required
21   divulge his underlying methodology, the VE provided an explanation as to
22   why he did not rely on that resource. AR 69-70. Plaintiff has failed to show
23   that this was insufficient, or that the VE was otherwise required to add up each
24   county’s data to support his national numbers. See, e.g., Beltran, 700 F.3d at
25   389 (explaining that the “‘significant number of jobs’ can be either regional
26   jobs (the region where a claimant resides) or in several regions of the country
27   (national jobs)” (emphasis in original)); Dawn H. v. Saul, 2020 WL 1939345,
28   at *5 (D. Or. Apr. 22, 2020) (if the court finds either the national or regional
                                             11
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 12 of 13 Page ID #:828




 1   numbers significant, then it must uphold the ALJ’s decision).
 2         After the hearing, Plaintiff cited additional sources in letters to the ALJ
 3   and the Appeals Council, including Bureau of Labor Statistics, the Job
 4   Browser Pro, O*Net, OOH, and an email from SkillTRAN.7 AR 365-82, 384-
 5   88. However, she has not shown that any of these sources are binding on this
 6   Court or the Agency. See, e.g., Wendei L. P., 2020 WL 433365 at *1 (vacating
 7   order reversing ALJ’s decision because court erroneously relied on SkillTRAN
 8   job listing, which included more limitations than the DOT); Wagner, 2018
 9   WL 3956485 at *6 (ALJ not obligated to address VE’s deviation from other
10   sources, such as O*NET or OOH). Aragon, 2016 WL 1257785 at *3 (noting
11   that private Job Browser Pro software program is not referenced in the list of
12   published sources recognized as authoritative by Social Security regulations);
13   Schoux v. Colvin, 2016 WL 3194988, at *3 (N.D. Cal. June 9, 2016) (rejecting
14   argument that the Agency is bound by the CBP and OOH; “the regulations
15   simply identify the C[BP] and OOH as examples of materials the
16   Commissioner may consider, . . . [they] nowhere indicate that either of these
17   sources are definitive or controlling”).
18         Finally, Plaintiff argues that the ALJ did not address aspects of her post-
19   hearing submissions, but she has failed to show that the ALJ was required to
20   do more to resolve the step-five issue and to meet the substantial evidence
21   standard. See, e.g., Biestek, 139 S. Ct. at 1154; Jaquez v. Berryhill, 2019 WL
22   2868926, at *10 (S.D. Cal. July 2, 2019) (“District courts . . . have concluded
23   that the ALJ has no obligation to reconcile conflicts between VE testimony
24   and . . . non-DOT sources [such as CBP, OOH, or O*NET].”); Beamesderfer
25
26   7
       Wendei L. P. v. Comm’r of Soc. Sec., 2020 WL 433365, at *1 (W.D. Wash. Jan. 27,
27   2020) (describing SkillTran as a manual authored by a private company that purports
     to rely on the DOT).
28
                                                12
     Case 8:19-cv-00871-JDE Document 26 Filed 05/08/20 Page 13 of 13 Page ID #:829




 1   v. Berryhill, 2018 WL 2315956, at *6 (C.D. Cal. May 18, 2018) (“the
 2   guidelines do not require the ALJ to resolve conflicts between VE testimony
 3   and other vocational publications or information” and “[t]here is simply no
 4   requirement that an ALJ must address each [post-hearing memorandum]
 5   objection [to a VE’s testimony] in a discrete manner.”).
 6         At best, Plaintiff presents an alternate interpretation of the numbers of
 7   jobs available for the identified occupations, which is insufficient to undermine
 8   the VE’s testimony. See Shaibi v. Berryhill, 883 F.3d 1102, 1108 (9th Cir.
 9   2017) (“Where evidence is susceptible to more than one rational interpretation,
10   it is the ALJ's conclusion that must be upheld.” (internal quotation marks and
11   citation omitted)); Molina, 674 F.3d at 1111; see also, e.g., Aragon, 2016 WL
12   1257785 at *5 (collecting cases uniformly rejecting lay interpretation and
13   analysis of Job Browser Pro job numbers). Reversal is not warranted.
14                                          IV.
15                                       ORDER
16         IT THEREFORE IS ORDERED that Judgment be entered affirming
17   the decision of the Commissioner and dismissing this action with prejudice.
18
19   Dated: May 08, 2020
20
                                                  ______________________________
21
                                                  JOHN D. EARLY
22                                                United States Magistrate Judge
23
24
25
26
27
28
                                            13
